Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action considers claims 1-5, 7-16 and 18-22 are pending.
Claims 6 and 17 are cancelled.
Claims 21 and 22 are added new.

Allowable Subject Matter
Claims 1-5, 7-16 and 18-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is directed to devices and products for New Radio (NR) communications using novel reference signal design for systems operating in millimeter wave (mmWave) frequency, particularly above 52.6 GHz carrier frequency using single carrier based waveform DM-RS sequence encoded with uplink data for transmission to a base station mitigating intercell blocking and interference in NR systems operating on unlicensed spectrum.

Applicant’s independent claim 1 recites, inter alia, an apparatus of a user equipment (UE), with corresponding structure described by Fig. 51 and specification (Paragraphs [0651-0661]), comprising a particular combination of elements, specifically 

Accordingly, the applicant claim 1 is allowed for the above reasons and for the reasons recited by applicant in the remarks filed on 12/08/2021.
Independent claim 11 and claim 14 with similar features as in claim 1 are also allowed for the same reason as above.
Dependent claims 2-5, 7-10, 12-13, 15-16 and 18-22 being dependent on independent claims 1, 11 and 14 are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Noh et al. (US9374833), describing method and device for exchanging data in wireless communication system
Tang et al. (US20180160443), describing uplink data sending apparatus and method, and uplink data receiving apparatus and method
Zhang et al. (US20200220698), describing method and apparatus for transmitting physical uplink shared
Sandberg et al. (US20210014003), describing identification of hybrid ARQ (HARQ ID) and repetition window for autonomous repeated uplink transmissions
Wu, S. (US20200106593), describing improvements in and relating to interference reduction in dynamic TDD systems
Nam et al. (US20190013917), describing demodulation reference signal (DMRS) sequence generation and resource mapping for physical broadcast channel (PBCH) transmissions
Fakoorian et al. (US20180219642), describing unified spatial operation for dynamic medium sharing
You et al. (US20170317794), describing method and user equipment for transmitting uplink signal, and method and base station for receiving uplink signal

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413